IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                              NO. 2016-WC-00714-COA

CRAIG BRIDGEMAN                                                          APPELLANT

v.

SBC INTERNET SERVICES INC. AND OLD                                        APPELLEES
REPUBLIC INSURANCE COMPANY

DATE OF JUDGMENT:                        05/10/2016
TRIBUNAL FROM WHICH                      MISSISSIPPI WORKERS’ COMPENSATION
APPEALED:                                COMMISSION
ATTORNEY FOR APPELLANT:                  CRAIG BRIDGEMAN (PRO SE)
ATTORNEY FOR APPELLEES:                  THOMAS LYNN CARPENTER JR.
NATURE OF THE CASE:                      CIVIL - WORKERS’ COMPENSATION
DISPOSITION:                             AFFIRMED - 08/07/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      EN BANC.

      GREENLEE, J., FOR THE COURT:

¶1.   Craig Bridgeman claims the Mississippi Workers’ Compensation Commission (the

Commission) erred when it found that he was entitled to permanent partial disability (PPD)

benefits for a 50% industrial loss of use of his right upper extremity. According to

Bridgeman, the Commission should have found that he suffered a 100% industrial loss of

use. Finding no error, we affirm the Commission’s judgment.

                      FACTS AND PROCEDURAL HISTORY

¶2.   Bridgeman was working for SBC Internet Services Inc. when he injured his right arm

and shoulder. In August 2014, a physician opined that because Bridgeman could no longer

climb utility poles, he could not return to his pre-injury position. Following medical
treatment, Bridgeman reached maximum medical improvement in January 2015.                  A

functional-capacity evaluation indicated that Bridgeman had permanent work restrictions.1

After SBC terminated Bridgeman because he could not return to work, Bridgeman filed a

claim for workers’ compensation benefits.

¶3.    The administrative judge found that Bridgeman’s injury was compensable. In a

thorough and detailed opinion, the administrative judge noted that Bridgeman had a 7%

medical impairment to his right arm, but it was outweighed by a 50% industrial loss of use.

Consequently, the administrative judge found that Bridgeman was entitled to PPD benefits

equivalent to two-thirds of his average weekly wage for 100 weeks. Bridgeman appealed.

The Commission adopted the administrative judge’s findings and upheld her decision.

Dissatisfied, Bridgeman appeals.

                               STANDARD OF REVIEW

¶4.    Our review of the Commission’s decision “is limited to determining whether the

decision was supported by substantial evidence, was arbitrary and capricious, was beyond

the scope or power of the agency to make, or violated one’s constitutional or statutory

rights.” Gregg v. Natchez Trace Elec. Power Ass’n, 64 So. 3d 473, 475 (¶8) (Miss. 2011).

This Court does not reweigh the evidence, resolve questions of fact, or judge the credibility

of witnesses; those are all matters for the Commission. Short v. Wilson Meat House LLC,

36 So. 3d 1247, 1251 (¶23) (Miss. 2010). “When the Commission accepts the findings and

       1
         He could not perform overhead work for more than two-thirds of a day, lift more
than seventy-five pounds from the floor to his waist, or lift more than thirty-five pounds
from his waist to eye level. Additionally, Bridgeman could not constantly lift more than
fifteen pounds, push more than 230 pounds, or pull more than 225 pounds.

                                             2
conclusions of the administrative judge, this Court reviews those findings and conclusions

as those of the Commission.” Pruitt v. Howard Indus. Inc., 232 So. 3d 822, 824 (¶7) (Miss.

Ct. App. 2017).

                                       DISCUSSION

¶5.    Bridgeman claims that the Commission should have found that he suffered a total

industrial loss of use of his right arm. According to Bridgeman, SBC did not adequately

rebut the presumption of total loss of use that arose because he could not return to his pre-

injury employment. We disagree.

¶6.    “In a scheduled-member case, a worker is always entitled to compensation for the

medical or functional loss of his body part, regardless of whether the functional loss impacts

his wage-earning capacity.” City of Laurel v. Guy, 58 So. 3d 1223, 1226 (¶14) (Miss. Ct.

App. 2011) (citing Meridian Prof’l Baseball Club v. Jensen, 828 So. 2d 740, 745-46 (¶¶13-

14) (Miss. 2002)). “But . . . when the industrial loss is greater than the medical loss[,] . . .

the claimant’s industrial or occupational disability or loss of wage-earning capacity controls

his degree of disability.” Id. at (¶14) (citation and internal quotation mark omitted). “[T]here

is a presumption of 100% industrial loss when the worker proves he can no longer perform

the substantial acts of his usual employment.” Id. at 1227 (¶16) (internal quotation mark

omitted). “Usual employment in this context means the jobs in which the claimant has past

experience, jobs requiring similar skills, or jobs for which the worker is otherwise suited by

his age, education, experience, and any other relevant factual criteria.” Id.

¶7.    Here, the administrative judge found that the presumption of 100% industrial loss



                                               3
arose because Bridgeman could not return to his pre-injury employment. The Commission

adopted the administrative judge’s conclusion.          The Commission also adopted the

administrative judge’s conclusion that SBC rebutted the presumption of 100% industrial loss.

¶8.    An employer can rebut the presumption of total industrial loss by proving that the

claimant has the “ability to earn the same wages” that he was earning at the time of his injury.

Id. at 1228 (¶24). Even if the employer successfully rebuts the presumption, that does not

mean that the injured employee will not be able to recover benefits. See id. at 1229 (¶27).

It just means that the employee will not recover for a 100% industrial loss of use; but the

employee will still be able to recover based on the greater of two ratings: medical impairment

versus industrial loss of use of the scheduled member. See id. at (¶¶27-28).

¶9.    Here, it was within the administrative judge’s discretion to find that the total-loss-of-

use presumption had been rebutted by Bruce Brawner’s expert testimony and “industrially

related factors.” Bridgeman argues that SBC had to prove that Bridgeman could earn the

same wage he was earning before his injury before the administrative judge could “look at

factors such as age, education, work history, etc.” Bridgeman is incorrect. “Rebuttal is

shown by all the evidence concerning wage-earning capacity, including education and

training [that] the claimant has had, his age, continuance of pain, and any other related

circumstances.” Jensen, 828 So. 2d at 748 (¶21). The analysis clearly contemplates that a

fact-finder must determine a claimant’s industrial loss of use by weighing these factors.

¶10.   As Brawner testified, Dr. William Geissler’s records showed that Bridgeman could

perform medium to heavy work. Brawner also noted that Bridgeman had “a marketable



                                               4
[Bachelor’s] degree in computer science, although he ha[d] never performed a job that

require[d] this degree since obtaining it in 2002.” Bridgeman had also previously worked

as a teacher under an “emergency” license that is no longer available, so Bridgeman would

have to obtain a license to return to work as a teacher. Ultimately, Brawner reported that

Bridgeman’s permanent work restrictions prevented him from working in 48% of the jobs

that were available to him prior to his injury. So the administrative judge found that based

on the totality of circumstances, Bridgeman experienced a 50% industrial loss of use of his

arm. Because the administrative judge’s decision was clearly within her discretion, we find

that this issue is meritless.

¶11.   AFFIRMED.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, FAIR,
WILSON, WESTBROOKS AND TINDELL, JJ., CONCUR.




                                             5